                  Case 20-51002-BLS                 Doc 97      Filed 08/19/21        Page 1 of 1
                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

In re:                                                                         Chapter 11
OLD LC, INC., et al.,                                                          Case No. 19-11791 (BLS)
                                     Debtors.                                  Jointly Administered
Official Committee of Unsecured Creditors of Old LC, Inc., et al., for
and on behalf of the estates of Old LC, Inc., et al.;
                                                                               Adv. No. 20-51002 (BLS)
                                    Plaintiff,
v.

Upfront V, LP, Breakwater Credit Opportunities Fund, L.P.; Upfront
GP V, LLC; Mark Suster; Dana Kibler; Gregory Bettinelli; Saif
Mansour; Aamir Amdani; Eric Beckman; Darrick Geant; and Joseph
Kaczorowski.
                                 Defendants.

                         MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice of
Dean A. Ziehl of Pachulski Stang Ziehl & Jones LLP, to represent Upfront V, LP, Upfront GP V, LLC, Mark
Suster, Dana Kibler and Gregory Bettinelli in the above-captioned proceeding and any related adversary
proceedings.

Dated: August 19, 2021                           /s/ Colin R. Robinson
                                                 Colin R. Robinson (DE Bar No. 5524)
                                                 Pachulski Stang Ziehl & Jones LLP
                                                 919 N. Market Street, 17th Floor, P.O. Box 8705
                                                 Wilmington, DE 19899-8705 (Courier 19801)
                                                 Telephone: (302) 652-4100
                                                 Email: crobinson@pszjlaw.com

                                                 Counsel to Upfront V, LP, Upfront GP V, LLC, Mark Suster, Dana
                                                 Kibler and Gregory Bettinelli

                   CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

          Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of the States of California, New York, Montana, and the
District of Columbia, and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which
occurs in the preparation or course of these actions. I also certify that I am generally familiar with this Court’s
Local Rules and with Standing Order for District Court Fund revised 8/31/16. I further certify that the annual fee of
$25.00 has been paid to the Clerk of Court for District Court.

Dated: August 19, 2021                           /s/ Dean A. Ziehl
                                                 Dean A. Ziehl (CA Bar No. 84529)
                                                 Pachulski Stang Ziehl & Jones LLP
                                                 10100 Santa Monica Boulevard, 13th Floor
                                                 Los Angeles, CA 90067-4003
                                                 Telephone: (310) 277-6910
                                                 Email: dziehl@pszjlaw.com

                                         ORDER GRANTING MOTION

                  IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.



 Dated: August 19th, 2021                                        BRENDAN L. SHANNON
 Wilmington, Delaware                                            UNITED STATES BANKRUPTCY JUDGE
